51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert E. HYMAN, Plaintiff--Appellant,v.Andrew WINSTON, Sheriff;  Iva R. Purdy, Clerk, CircuitCourt;  Edward W. Murray, Director of theDepartment of Corrections, Defendants--Appellees.
No. 94-6887.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 21, 1995.Decided March 27, 1995.

Robert E. Hyman, Appellant Pro Se.
Before WILKINS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint without prejudice under 28 U.S.C. Sec. 1915(d).  Our review of the record discloses no abuse of discretion by the district court.  See Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (U.S.1992);  Adams v. Rice, 40 F.3d 72, 73-74 (4th Cir.1994).  Accordingly, we affirm on the reasoning of the district court.  Hyman v. Winston, No. CA-94-715-N (E.D. Va.  July 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED